COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jennifer Ann Larkins–Ruby v. Austin County, et al.
Appellate case number:       01-21-00496-CV
Trial court case number:     2020V-0165
Trial court:                 155th District Court of Austin County
        On September 9, 2021, appellant, Jennifer Ann Larkins–Ruby, proceeding pro se,
filed a notice of appeal from the trial court’s August 17, 2021 final judgment. On
September 17, 2021, appellant filed a “First Unopposed Motion for Extension of Time to
File Petition for Review.” In her motion, appellant requests a “minimum extension of
time” of thirty days from the filing of the clerk’s record and reporter’s record “to file [her]
[p]etition of [r]eview.”
       While appellant’s motion refers to her “[p]etition of [r]eview,” because there has
been no opinion and judgment from this Court, we construe her motion as a motion for
extension of time to file her appellant’s brief. Compare TEX. R. APP. P. 38 (discussing
requirements for appellate briefs filed in the courts of appeals), with TEX. R. APP. P. 53
(allowing party to file “petition for review” to alter judgment of court of appeals).
       To the extent appellant seeks an extension of her deadline to file an appellant’s brief
with this Court, no extension is necessary. The appellate record, consisting of the clerk’s
record and the reporter’s record, has not yet been filed, and according to our records, is due
to be filed with this Court on or before October 18, 2021. See TEX. R. APP. P. 35.1.
Because the appellate record is not complete, and is not yet due, the deadline for the filing
of appellant’s brief cannot be determined. See TEX. R. APP. P. 38.6(a) (deadline for filing
of appellant’s brief is thirty days after completion of appellate record).
      Accordingly, appellant’s motion is dismissed as moot.
      It is so ORDERED.

Judge’s signature: ___/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ____September 30, 2021____